          Case 6:21-cv-00752-ADA Document 6 Filed 08/06/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 CAUSAM ENTERPRISES, INC.,

        Plaintiff,
 v.                                                       Civil Action No. 6:21-CV-00752

 XYLEM INC.

        Defendant.


                 DEFENDANT XYLEM INC.’S UNOPPOSED
               MOTION TO STAY PENDING RESOLUTION OF
         PROCEEDINGS AT THE INTERNATIONAL TRADE COMMISSION
       Defendant Xylem Inc. (“Defendant” or “Xylem”) respectfully moves the Court, pursuant

to its discretion and consistent with 28 U.S.C. § 1659(a), to stay this action in its entirety until

the proceeding between the parties before the International Trade Commission (“ITC”) becomes

final. Plaintiff Causam Enterprises, Inc.’s (“Plaintiff” or “Causam”) does not oppose this motion.

       On July 22, 2021, Causam filed a complaint in this Court (the “Complaint”) accusing

Xylem of infringing U.S. Patent Nos. 9,678,522 (“’522 Patent”); 10,394,268 (“’268 Patent”);

10,396,592 (“’592 Patent”); and 8,805,552 (“’552 Patent”) (collectively, the “Asserted Patents”).

See Dkt. No. 1. On July 28, 2021, Causam filed a complaint with the ITC (the “ITC Complaint”)

requesting an investigation pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C. § 1337.

The ITC Complaint alleges infringement of the Asserted Patents by Xylem. Pursuant to the

ITC’s governing regulations, the ITC will determine whether to institute the requested

Investigation within 30 days of receipt of the Complaint. 19 C.F.R. § 210.10(a)(1). A copy of

Causam’s ITC Complaint is attached as Exhibit A.

       The mandatory stay provision of 28 U.S.C. § 1659(a) states as follows:
          Case 6:21-cv-00752-ADA Document 6 Filed 08/06/21 Page 2 of 4




       (a)         Stay.—In a civil action involving parties that are also parties to a proceeding
                   before the United States International Trade Commission under section 337
                   of the Tariff Act of 1930, at the request of a party to the civil action that is
                   also a respondent in the proceeding before the Commission, the district court
                   shall stay, until the determination of the Commission becomes final,
                   proceedings in the civil action with respect to any claim that involves the same
                   issues involved in the proceeding before the Commission, but only if such
                   request is made within—
                       (1) 30 days after the party is named as a respondent in the proceeding
                           before the Commission, or
                       (2) 30 days after the district court action is filed, whichever is later.

28 U.S.C. § 1659(a). A stay issued under this statute remains in effect during any appeals and

“until the Commission proceedings are no longer subject to judicial review.” In re Princo Corp.,

478 F.3d 1345, 1355 (Fed. Cir. 2007).

       Xylem’s request for a stay is consistent with 28 U.S.C. § 1659(a). First, the Complaint

involves the same Asserted Patents as the ITC Complaint. Second, the plaintiff in this Court,

Causam, is also the complainant before the ITC, and the defendant in this Court, Xylem, is named

as a proposed respondent in Causam’s Complaint filed with the ITC. Third, the Complaint in

this Court and the pending ITC Investigation both involve the same issues—the alleged

infringement of the same patents asserted in both this Court and the ITC.

       Xylem moves for a discretionary stay and/or a mandatory stay under 28 U.S.C.

§ 1659(a)(1)-(2) in view of the fact that the Investigation requested in Causam’s Complaint with

the ITC has not yet instituted. If the ITC declines to institute the requested Investigation or

declines to name Xylem as a respondent, Xylem will promptly notify the Court.

       For the reasons detailed above, Xylem requests that the Court enter an order staying this

action in its entirety until the ITC Investigation becomes final, including any appeals, and until

the ITC Investigation is no longer subject to judicial review.




                                                       -2-
        Case 6:21-cv-00752-ADA Document 6 Filed 08/06/21 Page 3 of 4




Dated: August 6, 2021               Respectfully submitted,

                                    By: /s/ Brett C. Govett
                                         Brett C. Govett
                                    NORTON ROSE FULBRIGHT US LLP
                                    Brett C. Govett
                                    State Bar No. 08235900
                                    2200 Ross Avenue, Suite 3600
                                    Dallas, Texas 75201
                                    Tel: 214.855.8118
                                    Fax: 214.855.8200
                                    brett.govett@nortonrosefulbright.com

                                    Counsel for Defendant,
                                    XYLEM INC.




                                         -3-
          Case 6:21-cv-00752-ADA Document 6 Filed 08/06/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that this document was filed electronically pursuant to Local Rule

CV-5(a) on August 6, 2021. Pursuant to Local Rule CV-5(a) and the Western District’s

Administrative Policies and Procedures for Electronic Filing in Civil and Criminal Cases, this

electronic filing acts to electronically serve all counsel who have consented to electronic service

via the Court’s CM/ECF system.


                                                      /s/ Brett C. Govett
                                                      Brett C. Govett




                             CERTIFICATE OF CONFERENCE

       I hereby certify that, pursuant to Local Rule CV-7(g), I contacted counsel for Plaintiff

concerning the relief sought in this motion on August 6, 2021. On August 6, 2021, counsel for

Plaintiff informed me that Plaintiff does not oppose this motion.

                                                      /s/ Brett C. Govett
                                                      Brett C. Govett




                                                      -4-
